Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending in the instant application (Preliminary amendment filed 21 June 2019).

Priority
This application is a 371 of PCT/EP2017/084457 filed 12/22/2017. This application claims foreign priority to FRANCE 1663344 filed 12/23/2016, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 

Claim Objections
Claims 3, 6 and 8-9 are objected to because of the following informalities: Dependent Claim 3 does not recite a claim dependency. Claim 3 is examined as being dependent from claim 1. In claim 6, at line 3, the recitation ‘in a subject’ should be changed to ‘to a subject’. This also applies to claims 8 and 9, line 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (Acta Hematologica 2014, 131, 102-111; cited in IDS filed 06/21/2019).
 Ni et al teaches that the compound Celastrol is a TLR-4 inhibitor and significant shrinking of human multiple myeloma cells and detachment of human MM cells were observed (abstract; page 105, left col., first para under Results; page 106, left col., first para; part of the 
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or 
According to the rationale discussed in KSR above, the rationale in (E) and (G) above are seen to be applicable here since based on the prior art teachings, TLR-4 signaling is involved in multiple myeloma and a TLR-4 antagonist is known to inhibit proliferation of MM cell lines. Thus, it is obvious to administer an effective amount of a TLR-4 antagonist in a method treating multiple myeloma in a subject as instantly claimed.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to administer a TLR-4 antagonist since TLR-4 antagonist blocks NF-kB activation thereby inhibiting angiogenesis and down regulates LPS-induced TLR-4 expression. Multiple signaling pathways are interrupted (page 109, left col. last para).
Claims 2-4 recite mechanism of action. Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145. 
Since the prior art suggests the administration of a TLR-4 antagonist for treating multiple myeloma the effects recited in instant claims 2-4 should be seen.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (Molecular Medicine Reports, 2016, 13, 1827-1832; published online December 22, 2015; cited in IDS filed 06/21/2019).

MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if 
According to the rationale discussed in KSR above, the rationale in (E) and (G) above are seen to be applicable here since based on the prior art teachings, TLR-4 signaling is involved in multiple myeloma and a TLR-4 antagonist is known to inhibit proliferation of MM cell lines. Thus, it is obvious to administer an effective amount of a TLR-4 antagonist in a method treating multiple myeloma in a subject as instantly claimed.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to administer a TLR-4 antagonist because in addition to suppressing the proliferation of MM cells it promoted apoptosis (cell death) and capsase activation in MM cells (page 1832, last para). Multiple pathways are inhibited.
Claims 2-4 recite mechanism of action. Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145. 
Since the prior art suggests the administration of a TLR-4 antagonist for treating multiple myeloma the effects recited in instant claims 2-4 should be seen.
s 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (Acta Hematologica 2014, 131, 102-111; cited in IDS filed 06/21/2019) in view of Wipf et al (Tetrahedron Letters, 2015, 56, 3087-3100; cited in PCT/ISA/237 filed 06/21/2019).
The teachings of Ni et al is set forth above. Ni et al does not expressly teach the use of the compound of formula (I) recited in instant claim 5 as the TLR-4 antagonist.
Wipf et al teaches that isopropyl 2-acetamido--glucoside 16 (aka C34) is a TLR-4 inhibitor (abstract; page 3098, Fig. 1; the compound recited in claim 5).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or 
According to the rationale discussed in KSR above, the rationale in (A), (E) and (G) above are seen to be applicable here since based on the prior art teachings, TLR-4 signaling is involved in multiple myeloma and a TLR-4 antagonist is known to inhibit proliferation of MM cell lines (Ni et al). The compound in instant claim 5 is known in the art (Wipf et al) to be a TLR-4 inhibitor. Thus, it is obvious to administer an effective amount of the TLR-4 antagonist as in claim 5 in a method treating multiple myeloma in a subject as instantly claimed.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to administer a TLR-4 antagonist as in instant claim 5 in order to look for antagonists that have enhanced activity in the claimed method.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (Acta Hematologica 2014, 131, 102-111; cited in IDS filed 06/21/2019) in view of Wipf et al (Tetrahedron Letters, 2015, 56, 3087-3100; cited in PCT/ISA/237 filed 06/21/2019) and further in view of Nishino et al (US 8,658,686 B2).
The teachings of Ni et al and Wipf et al are set forth above. From the teachings of these two references, it is obvious that TLR4 is involved in multiple myeloma, and the compound recited in instant claim 7 is a TLR4 inhibitor, and it can be used in a method of treating multiple myeloma in a subject. However, Ni and Wipf do not expressly teach the use of at least one chemotherapeutic agent in combination with a TLR 4 antagonist as in claims 6, 8 and 9.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to treat multiple myeloma in a subject via the administration of a TLR4 antagonist and at least one chemotherapeutic agent as in claims 6, 8 and 9 an also administer the compound of formula (I) as in claim 7 as the TLR4 antagonist since a TLR4 antagonist is known in the art to inhibit multiple myeloma (Ni et al), compound 34 (as in claim 7) is a TLR4 inhibitor (Wipf), and combination therapy using at least one other chemotherapeutic agent for treating multiple myeloma is known in the art.
It has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been taught individually in the prior art. See In re Kerkhoven, 205 USPQ 1069, CCPA 1980.
One of ordinary skill in the art would look for combinations of active agents that have an enhanced effect in inhibiting multiple myeloma. Combination of two active agents would also reduce the dosage needed.



Conclusion
Pending claims 1-9 are rejected



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623